Citation Nr: 0911017	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-38 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sinus disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The appellant had active duty for training from August 20, 
1982 to December 17, 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision, in which 
the RO denied the appellant service connection for hearing 
loss and for a sinus condition.  The appellant filed a notice 
of disagreement (NOD) in April 2005.  The RO issued a 
statement of the case (SOC) in November 2005, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent evidence that the appellant has 
sensorineural hearing loss in either ear to an extent 
recognized as a disability for VA purposes.

3.  There is no medical evidence that the appellant has sinus 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

2.  The criteria for service connection for sinus disability 
are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2005 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
appellant to submit any evidence in his possession pertinent 
to the claims.  The March 2005 rating decision reflects the 
initial adjudication of the claims after issuance of this 
letter.  Hence, the January 2005 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  

The Board notes that the appellant has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates.  However, because the Board 
herein denies the claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
appellant's service treatment records; for the reasons 
expressed below, no further development to obtain additional 
service treatment records or private medical records, or to 
provide a VA examination is warranted.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the appellant and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

The Board notes that the appellant's service treatment 
records are incomplete.  In this regard, the Board observes 
that the RO has made numerous attempts to obtain the 
appellant's outstanding service treatment records from 
various sources, informed the appellant of the circumstances, 
and asked the appellant on two occasions to send any copies 
of his service treatment records in his possession.  Further, 
on his VA Form 9, the appellant stated his belief that he was 
not provided a hearing test on discharge; therefore, the 
outstanding service treatment records may not even contain 
the necessary audiometric findings pertinent to his claim for 
service connection for hearing loss.  While the records may 
support a finding that the appellant experienced hearing and 
sinus problems during the remainder of his four months of 
active duty for training, and problems during the remainder 
of his reserve duty, any such records would not bear on the 
basis of the denial of the claims involving either 
disability-the absence of any medical evidence of current 
hearing loss or sinus disability.  As such, a remand to 
attempt to obtain those records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the appellant, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also acknowledges that no private medical records 
have been associated with the claims file.  In January 2005, 
the appellant provided the last name and address of a private 
healthcare provider who treated him for his claimed sinus 
disability.  The RO accordingly sent the physician a letter, 
addressed with only his or her last name, to the address 
provided, requesting that he or she furnish copies of 
treatment records pertaining to the appellant.  No reply was 
received.  In the SOC, the RO so informed the appellant and 
advised him that the physician's first name was required to 
make a second request.  The appellant did not respond.

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. § 
5103A(b), (c).  As the appellant has not provided sufficient 
information for VA to make a second request for records of 
treatment from the private healthcare provider identified in 
January 2005, the Board finds that VA has fulfilled the duty 
to assist in attempting to obtain these records.  See 38 
U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)(i).

Further, the Board acknowledges the appellant's request for a 
VA examination to evaluate his claimed disabilities.  The 
Board emphasizes, however, that the claims are for service 
connection.  In this case, there is no medical or other 
persuasive evidence whatsoever to support either claim, 
particularly on the matter of whether the appellant has a 
current hearing loss or sinus disability that had its onset 
in service, as alleged.  As the current record does not 
reflect even a prima facie claim for service connection for 
either claimed disability, VA has no obligation to obtain any 
medical opinion commenting upon the etiology of the claimed 
disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

Lastly, the Board notes that it appears that the June 2007 
supplemental SOC (SSOC) was sent to a wrong address-an 
incorrect street number.  However, the Board finds that the 
appellant is not shown to be prejudiced by such error.  As 
regards the additional evidence discussed in the June 2007 
SSOC, upon review, the Board observes that this evidence 
consists of responses from the Adjutant General of the 
Military Department of Tennessee and the 844th Engineer 
Battalion-each indicating that it had no records for the 
appellant-and a June 2007 RO letter to the appellant 
regarding the unavailability of his service treatment 
records.  The SSOC essentially reflects that no additional 
medical evidence has been obtained.  The most important 
document added to the claims file since the SOC is the June 
2007 RO letter informing the appellant that his service 
treatment records are unavailable and that VA will proceed 
with the case without them; as that letter was sent to the 
correct address, the appellant has been provided a copy of 
that document.  Further, that the appellant's service 
treatment records are unavailable has already been discussed 
in the SOC.  Under these circumstances, a remand for 
reissuance of the SSOC would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the appellant, and is, thus, unnecessary.  See Soyini, 1 Vet. 
App. at 546 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the service treatment records 
for the appellant's four-month period of active duty for 
training may be incomplete and the records from his 
subsequent reserve duty are not of record, and, as discussed, 
are unavailable.  The Board is aware that, in such cases, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt doctrine.  
See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the appellant's claims for service connection has been 
undertaken with these heightened duties in mind.

A.  Hearing Loss

In addition to the above governing legal authority, impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

Considering the claim for service connection for hearing loss 
in light of the record and the governing legal authority, the 
Board finds that the claim must be denied because, 
fundamentally, there is no medical evidence that the 
appellant has the disability for which service connection is 
sought.

The appellant's DD Form 214 lists his most significant duty 
assignment as Co B 6th Bn 1st STB USASC&FG TRADOC TC, and his 
military occupational specialty as tactical wire operations 
specialist.  

The service treatment records reflect no complaints, 
findings, or diagnoses of any hearing loss in either ear 
during the appellant's four months of active service.  The 
service treatment records include the report of a July 1982 
hearing evaluation at enlistment, which fails to shows 
hearing loss.  Audiometry at that time revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
25
10
20
20
10

There is no report of hearing evaluation at discharge from 
active duty for training; however, as noted, above, the 
appellant stated that he did not undergo a hearing evaluation 
at that time.

The above-cited evidence indicates that no hearing loss was 
shown in service.  The Board notes, however, that the absence 
of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post service, the appellant has not provided any competent 
evidence of hearing loss disability in either ear.  Thus, the 
record does not establish current hearing loss disability in 
either ear as defined by 38 C.F.R. § 3.385.  Moreover, 
neither the appellant nor his representative has presented or 
identified existing audiometric testing results that meet the 
requirements of that regulation for either ear and the 
appellant has, in fact, indicated that no such evidence 
exists.  In connection with his claim, he stated that he has 
had no medical treatment for his hearing loss.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where, as here, competent and persuasive 
medical evidence fails to establish that the appellant has 
the disability for which service connection is sought, there 
can be no valid claim for service connection.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998)); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this case, the claim for 
service connection for hearing loss must be denied because 
the first essential criterion for a grant of service 
connection-competent evidence of the currently-claimed 
disability-has not been met.



B.  Sinus Disability

Considering the claim for service connection for sinus 
disability in light of the record and the governing legal 
authority, the Board finds that this claim must also be 
denied because, fundamentally, there is no medical evidence 
that the appellant has the disability for which service 
connection is sought.

The service treatment records are negative for complaints, 
findings, or diagnosis of sinus disability, separate from 
those complaints noted to be related to a URI (upper 
respiratory infection) or a cold.  An October 1982 service 
treatment record reflects complaints of fatigue, sinus 
congestion, occasional headaches, and productive cough.  
Examination revealed a red throat without exudate, and chest 
with inspiratory and expiratory rhonchi with the left lower 
lobe not clearing with cough.  The assessment was of a URI.  
A November 1982 service treatment record reflects complaints 
of running nose, upset stomach, headache, and cough with 
yellow colored mucus for the past five days.  Examination 
revealed a within normal limits to slightly swollen throat 
and clear lungs.  The assessment was of a cold.  There are no 
further records of complaints of a URI or cold, or of sinus 
disability specifically.

Post service, the appellant has not presented or identified 
any medical evidence of sinus disability.  Thus, the record 
does not establish current sinus disability.  Moreover, 
neither the appellant nor his represented has presented or 
identified any existing medical evidence to show that the 
appellant, in fact, currently suffers from a sinus 
disability.  As noted, above, the appellant failed to 
cooperate with VA's efforts to assist him in the development 
of evidence in connection with his claim by failing to 
provide sufficient information to allow VA to make a second 
request for private medical records.  The Board emphasizes 
that the duty to assist is not a one-way street (see Wood, 1 
Vet. App. 190), and that, on these facts, VA has no 
alternative but to decide the claim on the basis of medical 
evidence already of record (which, as indicated, is not 
supportive of the claim).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, evidence of current disability is a 
fundamental requirement for a grant of service connection.  
See McClain, 21 Vet. App. at 321; Brammer, 3 Vet. App. at 
225.  In this case, the claim for service connection for 
sinus disability must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the currently-claimed disability-has not been 
met.

C.  Both Disabilities

The Board again acknowledges-in the absence of the Veteran's 
complete STRs-VA's  heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt doctrine.  See Pruitt, 2 Vet. App. at 85;  O'Hare, 1 
Vet. App. at 36.  Even if, on these facts, the Board 
essentially conceded that the appellant experienced hearing 
and sinus problems in service and shortly thereafter, each 
claim must still be denied in the absence of any medical 
indication whatsoever that he has current hearing loss or 
sinus disability.  As indicated above, competent evidence of 
the current existence of a disability for which service 
connection is sought is the first essential criterion for a 
grant of service connection.

Although the appellant may be competent to report symptoms of 
diminished hearing and sinus problems (see, e.g., Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), he is not competent to self diagnose 
hearing loss to an extent recognized as a disability for VA 
purposes or a sinus disability.  The Board notes the 
appellant's assertion that he was misdiagnosed with a cold 
during service; however, matters of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant is not shown to be other than a layperson without 
the appropriate medical training and expertise, he simply is 
not competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As the same is true 
of the appellant's representative, lay assertions in this 
regard-advanced by the appellant or on his behalf-have no 
probative value.  

As a final point, the Board points out that,  to whatever 
extent the appellant may suggest, by identifying a private 
care provider, that the records may reflect an actual sinus 
disability, as noted, the appellant has not assisted  VA in 
its efforts to obtain these records, and any such suggestion, 
without more, does not constitute competent medical evidence 
of a disability upon which to predicate a grant of service 
connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The fact remains that there is no documented 
evidence of either hearing loss disability or sinus 
disability.

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent, probative 
evidence supports either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for sinus disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


